DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/18/22, with respect to claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 

Applicant's arguments filed 11/18/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on page 8, that Kouguchi does not teach a plug-in for the control application because the “driver … sends the generated image data directly to the image processing apparatus”, examiner disagrees.  Paragraph 70 specifically states that the driver creates print data and outputs the data to a controller, which as shown in figure 1 (and detailed in paragraph 68) is not part of the image processing apparatus, however examiner also finds this argument to be moot.  Kouguchi is utilized merely to show that drivers (i.e. independent program “plug-ins”) are known to operate on top of a control instruction layer such as the operating system described in paragraph 41.  Therefore the argument is overcome.
Regarding applicant’s argument for claim 1, on pages 8 and 9, that Kang does not teach outputting information indicative of the specific image processing apparatus by the plug-in, examiner disagrees.  Paragraph 77 discloses that a user may select, through the mobile printing application screen (i.e. the “plug-in”), a specific image processing apparatus thereby outputting information literally “indicative of” the selected MFP when the information is passed back to the control application for performing a WFD connection.  Therefore the argument is overcome.
Regarding applicant’s argument for claim 1, on page 9, that Kang does not teach the control application determining updating of firmware based upon information received from the plug-in, examiner disagrees.  User selects the particular MFP (paragraph 77) for connection through WFD performed by the control application (paragraphs 110 and 111) thereby passing the MFP selection information from the plug-in to the control application, thereby disclosing the disputed feature and overcoming the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0355048 by Kang et al., and further in view of  U.S. patent application publication 2017/0011286 by Kouguchi.
2)	Regarding claim 1, Kang teaches a non-transitory computer-readable medium having a control application (figure 8, item 140; control application including transmission capabilities) having control instructions to control a computer of an information processing device (figure 8, item 140; control unit can comprise computer readable mediums as detailed in paragraph 159) including a communication interface used to perform communications with an image processing apparatus (figure 8, items 110 and 120; NFC and WFD are communication interfaces communicating with MFP 200, the protocols being implemented by “control instructions”), the computer having a plug-in for the control application, which is different from the control instructions (paragraph 110; distinct application execution unit 150 is disclosed being analogous to the “plug-in” as disclosed by Kouguchi below), the plug-in generating specific image data that is to be transmitted to a specific image processing apparatus by the control application and outputting information indicative of the specific image processing apparatus (figures 4C-6C; information of a chosen MFP can be displayed on the mobile device by a mobile printing application), the control instructions causing the computer to perform: receiving the information indicative of the specific image processing apparatus from the plug-in (paragraph 77; part of the printing application is a printer chosen by the user through the generated screens, user selection being passed to the control unit 140 for setup of a WFD transmission [paragraphs 110 and 111]); determining, in a case where it is determined based on the information received in the receiving that a target image processing apparatus is the specific image processing apparatus, based on the information received, whether updating of firmware of the target image processing apparatus is necessary to execute specific processing in the target image processing apparatus (paragraphs 116, 141 and 142; determination can be made for the particular chosen apparatus as to whether the firmware requires an update for the “specific processing” of WFD printing); and outputting information based on a result of the determining (paragraph 142; firmware update can be output as a result).
	Kang does not specifically teach a plug-in for the control application (a unit for executing a printing application is disclosed as separate from a general processing and transmission application in figure 8 but is not specifically defined as a “plug-in”).
	Kouguchi teaches a plug-in for the control application (paragraph 70; a driver is an application [driver being analogous to the standalone program defined as a “plug-in” in the specification] run on top of the control application layer [paragraph 41, OS being a control application]).
	NOTE: Kouguchi would modify the invention of Kang so that the GUI functionality of the mobile printing application would be a plugged-in driver to the main controller application.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Kang with Kouguchi to add a label printing driver plug-in.  The motivation for doing so would have been to realize “easy position adjustment of die cutting” (paragraph 7).  Therefore it would have been obvious to combine Kang with Kouguchi to obtain the invention of claim 1.
3)	Regarding claim 2, Kang teaches the non-transitory computer-readable medium having the control application having the control instructions according to claim 1, wherein, in a case where it is determined that the updating of the firmware is necessary, information for updating the firmware is transmitted to the target image processing apparatus via the communication interface (paragraph 142; firmware update is transmitted from mobile device 100 to MFP 200).
4)	Regarding claim 3, Kang teaches the non-transitory computer-readable medium having the control application having the control instructions according to claim 1, wherein, in a case where any image processing apparatus is selected from one or more image processing apparatuses, the computer in the determining 20determines whether the updating of the firmware of the selected image processing apparatus as the target image processing apparatus is necessary (paragraph 77; printer is chosen and the firmware version can then be checked as detailed in paragraph 116).
5)	Regarding claim 4, Kang teaches the non-transitory computer-readable medium having the control application having the control instructions according to claim 1, wherein the control instructions cause the computer to determine whether the target image processing apparatus is able to execute the specific processing, and wherein, in a case where it is determined that the target image processing apparatus is not able to execute the specific processing, the computer in the determining determines whether the updating of the firmware of the target image processing apparatus is necessary (paragraph 116 and 141; firmware version is checked to determine if update is required).
6)	Regarding claim 5, Kang teaches the non-transitory computer-readable medium having the control application having the control instructions according to claim 4, wherein the control instructions cause the computer to perform receiving executability information, which indicates whether it is possible to execute the specific processing, from the target image processing apparatus, and wherein the computer determines based on the executability information whether the target image processing apparatus is able to execute the specific processing (paragraph 141; “executability information” is received by mobile device 100 from MFP 200 as the current version of firmware).
7)	Regarding claim 6, Kang teaches the non-transitory computer-readable medium having the control application having the control instructions according to claim 5, wherein information about a version of the firmware stored in the target image processing apparatus is received from the target image processing apparatus, as the executability information (paragraph 141; “executability information” is received by mobile device 100 from MFP 200 as the current version of firmware).
8)	Regarding claim 7, Kang teaches the non-transitory computer-readable medium having the control application having the control instructions according to claim 1, wherein, in a case where it is determined that updating of the firmware is necessary, the control instructions cause the computer to determine whether the target 21image processing apparatus is able to execute the specific processing by update of the firmware of the target image processing apparatus to an acquirable version of the firmware, and wherein in a case where it is determined that the target image processing apparatus is able to execute the specific processing, the information based on the result of the determining is output (paragraphs 141 and 142; checking the firmware version and updating the version to one compatible with the auto transmission of a WFD pin is a determination that the MFP will be able to execute the desired WFD protocol).
	Kang does not specifically disclose that the mobile device 100 updates to the “latest” version.  Kang does disclose that the server 300 can update the MFP to the latest version (paragraph 146) and that the mobile device 100 receives firmware update information from server 300 prior to sending the data to the printer (paragraph 142).  Therefore it would be obvious that the firmware sent by device 100 could be the latest version.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine the firmware update of sent from device 100 in Kang with the firmware update being the latest version.  The motivation for doing so would have been to provide the MFP with the greatest functionality available.  
9)	Regarding claim 8, Kang (as combined with Kouguchi as detailed in the rejection of claim 1 above)  teaches the non-transitory computer-readable medium having the control application having the control instructions according to claim 1, wherein the control instructions cause the computer to perform receiving, from add-on (paragraph 77; printer selection is a reception from the printing application/driver), information about a version of the firmware that is necessary for the specific image processing apparatus to execute the specific processing, and wherein the computer determines based on the information about the version whether the specific image processing apparatus is able to execute the specific processing by update of the firmware of the specific image processing apparatus to an acquirable version of the firmware (paragraphs 141 and 142; checking the firmware version and updating the version to one compatible with the auto transmission of a WFD pin is a determination that the MFP will be able to execute the desired WFD protocol).
Kang does not specifically disclose that the mobile device 100 updates to the “latest” version.  Kang does disclose that the server 300 can update the MFP to the latest version (paragraph 146) and that the mobile device 100 receives firmware update information from server 300 prior to sending the data to the printer (paragraph 142).  Therefore it would be obvious that the firmware sent by device 100 could be the latest version.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine the firmware update of sent from device 100 in Kang with the firmware update being the latest version.  The motivation for doing so would have been to provide the MFP with the greatest functionality available.  
10)	Claim 9 is taught in the same manner as described in the rejection of claim 1 above with the exception of: a controller (figure 8, item 140; a control unit).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672